Citation Nr: 0424518	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

 Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent rating for the disorder. 


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires treatment by 
insulin and a restricted diet.

2. The veteran's activities are not regulated for the purpose 
of controlling his diabetes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 
7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his diabetes mellitus warrants a 
higher rating because he is taking insulin twice daily and 
takes five other pills daily.

Development of the Claim
 
The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  
 
The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
claim for service connection for diabetes mellitus was filed 
in August 2002.  The provisions of the VCAA are, therefore, 
potentially applicable to the instant appeal.  VA's General 
Counsel has held, however, that if, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).
 
In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for diabetes mellitus in January 2003.  The RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
evidence and submit it to the RO.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  
 
In the April 2003 rating decision here on appeal, the RO 
granted service connection for diabetes mellitus, and 
assigned a 20 percent rating for the disorder.  The veteran 
then submitted a notice of disagreement with the assignment 
of the 20 percent rating.  Because the veteran raised the 
issue of entitlement to a higher rating in the context of his 
appeal of the rating initially assigned, the Board finds that 
the provisions of the VCAA are not applicable to the instant 
appeal.
 
Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal of the initially assigned 
rating, the Board finds that the January 2003 notice informed 
him of the relative responsibilities of the veteran and VA in 
developing any evidence relevant to his claim.  In addition, 
he was provided with a copy of the appealed rating decision 
and a statement of the case.  In those documents the RO 
informed him of the specific rating criteria pertaining to 
the evaluation of diabetes mellitus, as well as the reasons 
for determining that the criteria for a higher rating were 
not met.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence needed 
to establish entitlement to a higher rating, the evidence 
that he was responsible for submitting, and the evidence that 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Remand of the case for 
additional notice to the veteran is not, therefore, required.
 
The RO has obtained the veteran's VA treatment records and 
provided him a VA medical examination in February 2004.  The 
Board notes in this regard that the veteran reported 
receiving treatment for his diabetes from a private physician 
in 1997 and 1998.  The RO requested the records of that 
treatment, but the request for the evidence was returned 
without the evidence.  Because the records pertain to 
treatment given more than one year prior to the August 2002 
claim for service connection, that evidence is not relevant 
in determining the current severity of the diabetes mellitus.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (in determining 
the appropriate rating, the present level of disability is 
the primary concern); 38 C.F.R. § 3.400(o) (2003).
 
The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's appeal 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his appeal of the 
assigned rating.  See 38 U.S.C.A. § 5103A (West 2002); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 2003.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Diagnostic Code 7913 for diabetes mellitus provides a 
100 percent disability rating if the disorder requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119 (2003).

A 60 percent rating applies if the disorder requires insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The disorder warrants a 
40 percent rating if it requires treatment with insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
rating applies if it requires treatment with insulin, a 
restricted diet; or an oral hypoglycemic agent and a 
restricted diet.  Compensable complications of diabetes are 
rated separately, unless they are part of the criteria used 
to support a 100 percent rating.  Non-compensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus requires evidence showing that the 
disorder requires treatment with insulin, a restricted diet, 
and regulation of activities.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2003).  The medical evidence indicates that the 
veteran was given a restricted diet when diabetes was 
diagnosed by the VA medical center in June 1999, and that he 
has received insulin for diabetes since January 2002.  
Treatment by means of a restricted diet and insulin, however, 
warrants no more than a 20 percent rating.  

The critical issue is whether the disorder requires the 
regulation of activities (avoidance of strenuous occupational 
and recreational activities).  The report of a VA diabetes 
mellitus examination in February 2004 specifically indicates 
that the veteran's diabetes does not require any change in 
his activities.  The only current treatments for the diabetes 
are insulin and a restricted diet.

The medical evidence shows that in addition to diabetes 
mellitus and its residuals, the veteran suffers from a number 
of non-service connected disabilities that have significant 
impact on his activities.  Those disabilities include 
cardiomyopathy and hypertension.  A VA physician found in 
August 2002 that the veteran should avoid exertion and should 
not engage in heavy lifting due to his cardiac arrhythmia and 
cardiomyopathy.  None of the medical evidence indicates that 
the veteran's activities are regulated due to diabetes 
mellitus.

Service connection has not been established for the cardiac 
arrhythmia or cardiomayopathy, and any limitation of function 
due to those disabilities cannot be considered in determining 
the appropriate rating for diabetes mellitus.  See 38 C.F.R. 
§ 4.14 (2003) (evaluation of the same disability under more 
than one diagnosis is to be avoided).  In addition, a 
40 percent rating is applicable for diabetes if it requires 
treatment by the regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2003) (emphasis added).  The 
fact that the veteran's activities are limited due to his 
various medical impairments does not entail the conclusion 
that his diabetes requires treatment by the regulation of 
activities.  

In summary, although the medical evidence indicates that the 
veteran experiences a limitation of activities, he does not 
require the avoidance of strenuous activities in order to 
control his diabetes.  The Board finds, therefore, that the 
criteria for a higher rating for diabetes mellitus have not 
been met since the initiation of his claim for service 
connection.  Fenderson, 12 Vet. App. at 126-27.  For that 
reason the preponderance of the evidence is against the 
appeal to establish entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus.




ORDER


The appeal to establish entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



